Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-9-2002

Brown v. Comm PA Emergency
Precedential or Non-Precedential: Precedential

Docket No. 01-3234




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Brown v. Comm PA Emergency" (2002). 2002 Decisions. Paper 557.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/557


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  THE UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                             No. 01-3234
                             ___________

  CHARMAINE BROWN; ORAL DOUGLAS, in their individual capacities
   and as Administrators of the Estate of Shacquiel A. Douglas

                                           Appellants
                                  v.

        COMMONWEALTH OF PENNSYLVANIA DEPARTMENT OF HEALTH
          EMERGENCY MEDICAL SERVICES TRAINING INSTITUTE;
   CITY OF PHILADELPHIA; MARK STEWART, individual and official
     capacity; JOHN CAFFEY, individual and official capacity
                           ___________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                        (D.C. No. 99-cv-04901)
          District Judge: The Honorable Herbert J. Hutton
                             ___________

         SUR PETITION FOR PANEL REHEARING WITH SUGGESTION FOR
                          REHEARING EN BANC
                              __________

                   BEFORE: BECKER, Chief Judge,
    SLOVITER, SCIRICA, NYGAARD, ALITO, ROTH, MCKEE, RENDELL,
        BARRY, AMBRO, FUENTES and KRAVITCH, Circuit Judges

                             ___________

      The Petition for Rehearing filed by the Appellant in the above-entitled matter has
been submitted to the judges who participated in the decision of this court and to all
other
available circuit judges in regular active service. The Court orders as follows: the Clerk
of Court shall vacate the opinion and judgment filed on August 8, 2002 in this matter and
list the above case for panel rehearing at the convenience of the Court.
      It is so ordered.


                                           By the Court,



                                                                                /s/ Richard L
                                               U.S. Circuit Judge




DATED:       September 9, 200